UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7370



WILLIE JAMES JONES,

                                             Petitioner - Appellant,

          versus


MATTHEW B. HAMIDULLAH, Warden; HENRY DARGAN
MCMASTER, Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cv-2736-PMD)


Submitted:   November 21, 2006            Decided:   December 1, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie James Jones, Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie James Jones seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition.               We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed. Parties are accorded thirty days after entry

of the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                 This appeal period is

“mandatory and jurisdictional.”           Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket on

December 6, 2005.       The notice of appeal was executed on June 14,

2006.   The district court improperly authorized Jones’s belated

notice of appeal, as it was filed more than 180 days after the

entry   of    the   district    court’s      order.   See   Fed.    R.    App.    P.

4(a)(6)(B). Because Jones failed to file a timely notice of appeal

or to timely obtain an extension or reopening of the appeal period,

we dismiss the appeal.         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented      in    the

materials     before   the     court   and     argument   would    not    aid    the

decisional process.

                                                                         DISMISSED


                                       - 2 -